Name: Commission Regulation (EEC) No 575/92 of 6 March 1992 making imports of yellowfin tuna for industrial processing into products of CN code 1604 subject to the reference price
 Type: Regulation
 Subject Matter: fisheries;  foodstuff;  prices
 Date Published: nan

 No L 62/97. 3 . 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 575/92 of 6 March 1992 making imports of yellowfin tuna for industrial processing into products of CN code 1604 subject to the reference price Commission may adopt the measure provided for in this Regulation in the intervals between the periodic meetings of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3687/91 of 28 November 1991 on the common organization of the market in fishery products ('), and in particular Article 24 (6) thereof, Whereas the ban introduced by the United States of America on imports of yellowfin tuna caught along with dolphins in the eastern Pacific has considerably destabi ­ lized the international market ; whereas as a result Community imports of yellowfin tuna for industrial processing have been at abnormally low prices ; whereas the free-at-frontier price of significant quantities of this product remained below the reference price for more than three consecutive working days ; Whereas this situation is liable to persist, the United States having in fact decided to extend the ban to all yellowfin tuna irrespective of catch zone ; whereas as a result the Community market is undergoing serious disturbance owing to supplies made available by third countries at abnormally low prices liable to jeopardize market recovery ; whereas it is accordingly necessary to make imports of yellowfin tuna subject to observance of the reference price ; Whereas, pursuant to the second subparagraph of Article 24 (6) of Regulation (EEC) No 3687/91 , the Article 1 1 . Release for free circulation in the Community of yellowfin tuna as specified in the Annex shall be subject to observance of the reference price as set out in the Annex. 2. Where the free-at-frontier price is lower than the aforementioned reference price, a countervailing charge shall be levied. The amount of the countervailing charge shall be equal to the difference between the free-at ­ frontier price and the reference price, without, however exceeding 20 % of the free-at-frontier price . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 December 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 March 1992. For the Commission Manuel MARlN Vice-President (') OJ No L 354, 23 . 12. 1991 , p. 1 . No L 62/10 Official Journal of the European Communities 7. 3. 92 ANNEX Yellowfin tuna (Thunnus albacares) for manufacture of products of CN code 1604 (Ecu/tonne) Description CN code Reference pricefresh or chilled frozen Yellowfin tuna 1 . Weighing more than 10 kg each  whole  gilled and gutted  other (e.g. 'heads off) 2. Not weighing more than 10 kg each  whole  gilled and gutted  other (e.g. 'heads off) ex 0302 32 10 0303 42 12 850 ex 0302 32 10 0303 42 32 969 ex 0302 32 10 0303 42 52 1 054 ex 0302 32 10 0303 42 18 680 ex 0302 32 10 0303 42 38 775 ex 0302 32 10 0303 42 58 843